Third District Court of Appeal
                               State of Florida

                        Opinion filed March 10, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D21-0197
    Lower Tribunal Nos. F14-13564, F14-15808, F17-2155, F14-13562
                          ________________


                               Nia Eugene,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Andrea R. Wolfson, Judge.

     Nia Eugene, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before SCALES, LOBREE and BOKOR, JJ.

     PER CURIAM.

     Affirmed.